       Case 3:20-cr-00040-MCR Document 264 Filed 03/19/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                               CASE NO. 3:20cr40/MCR-6

MARJORIE TURNER
______________________________/

                   ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, MARJORIE TURNER, to Counts One and Nine of the Indictment is

hereby ACCEPTED. All parties shall appear before this Court for sentencing as

directed.

      DONE AND ORDERED this 19th day of March 2021.



                                      s/   M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
